DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/419,006 on June 28, 2021. Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 13-15 are objected to because of the following informalities:
	In line 6 of Claim 13: “a display device” should read “the display device” because “a display device” has already been recited previously in the claim.
Claims 14 and 15 depend on claim 13, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 20120162490 A1), hereinafter Chung.

Regarding Claim 1, Chung teaches:
A display system (FIG. 4) comprising:
a display device (FIG. 4: 110);
an image-capture device (FIG. 4: 160) positioned behind the display device (See paragraph [0073], lines 1-7) (See also FIGS. 2 and 3B, showing an image-capture device 30 being positioned behind a display device 20);
a hardware display controller (See FIG. 4: the Examiner is interpreting the combination of 120, 130 and 140 as corresponding to a hardware display controller; See paragraph [0071]) to interleave a plurality of image frames (See paragraph [0078] and FIG. 5: a plurality of image frames correspond to each emission period; See also FIGS. 6A and 6B: T2 correspond to a plurality of image frames) and a plurality of black frames for display on the display device (See paragraph [0076] and FIG. 5: a plurality of black frames correspond to each scanning period; See also FIGS. 6A and 6B: T1 correspond to a plurality of black frames); and
a hardware timing controller (See FIG. 4: the Examiner is interpreting the portion of controller 140 that controls the image-capture device 160 as corresponding to a hardware timing controller; See paragraph [0073], lines 7-8 and paragraph [0085]) to synchronize image capture by the image-capture device with display of the black frames so that the image capture occurs a specified delay after the display device has started displaying each black frame (See paragraph [0086]: a specified delay time corresponds to a predetermined period of time delay from the trigger signal inputted to the camera 160).

Regarding Claim 2, Chung teaches:
The display system of claim 1, wherein the specified delay corresponds to the display device having already displayed black frame lines on at least corresponding rows of the display device behind which the image-capture device is positioned (See paragraph [0076] and [0086]: since all of the pixels are in a non-emission state starting at the time period T1 in FIG. 6, the specified delay corresponds to the display device having already displayed black frame lines on at least corresponding rows of the display device behind which the image-capture device 160 is positioned).

Regarding Claim 3, Chung teaches:
The display system of claim 1, wherein for a current frame, the hardware timing controller (FIG. 4: 120 is included in the hardware timing controller) is to output a plurality of clock pulses (S1 – Sn) corresponding to the rows of the display (See paragraph [0076]), 
wherein, at each clock pulse, the hardware display controller is to display a corresponding line of a current frame on the row corresponding to the clock pulse (See paragraph [0076]), wherein the image-capture device is positioned behind a sub-plurality of rows of the plurality of rows of the display (See paragraph [0073], lines 1-7), and 
wherein, when the current frame is one of the black frames, the hardware display controller is to, at the clock pulse corresponding to a first selected row of the display, cause the image-capture device to begin the image capture (See paragraph [0086] and FIG. 6: when the current frame is one of the black frames T1, the hardware display controller 140 is to, at the clock pulse (one of S1 – Sn) corresponding to a first selected row of the display, cause the image-capture device to begin the image capture (corresponding to the capture signal being asserted during Ts)).

Regarding Claim 6, Chung teaches:
The display system of claim 3, wherein, when the current frame is one of the black frames, the hardware display controller is to, at the clock pulse corresponding to a second selected row of the display (See FIG. 5: one of the pulses S1 – Sn corresponds to the clock pulse corresponding to a second selected row of the display), causing the image- capture device to stop the image capture (See FIG. 6: when the current frame is one of the black frames T1, the hardware display controller is causes the image-capture device to stop the image capture, as shown by period Ts ending), and wherein the second selected row is between the first selected row and a last row of the display (See FIG. 6: the period Ts during which the image capture is performed begins at a first selected row (at one of the pulses S1 – Sn) and ends at a second selected row (at another of the pulses S1 – Sn) that is between the first selected row and a last row of the display).

Regarding Claim 7, Chung teaches:
The display system of claim 3, further comprising a plurality of gates corresponding to the rows of the display (See FIG. 4 and paragraph [0065]: a plurality of gates in each pixel PX correspond to the rows of the display), wherein the hardware display controller comprises:
a source driver (FIG. 4: 130) to, for each clock pulse, load the corresponding line of the current frame (See paragraph [0071] and FIG. 5: the corresponding line of the current frame is loaded according to DS for each clock pulse S1 – Sn); and
a gate driver (FIG. 4: 120) to, for each clock pulse, selectively activate the gate for the row corresponding to the clock pulse to display the corresponding line loaded in the source driver on the row corresponding to the clock pulse (See paragraph [0071] and [0076]).

Regarding Claim 8, Chung teaches:
The display system of claim 7, wherein the hardware timing controller is part of the hardware display controller (See the above discussion of claim 1 and FIG. 4: the hardware timing controller is included in 170, which is part of the hardware display controller).

Regarding Claim 9, Chung teaches:
A method (See the method depicted in FIGS. 5 and 6) comprising:
successively display a plurality of black frame lines of a black frame (See paragraph [0076] and FIG. 5: a plurality of black frames correspond to each scanning period; See also FIGS. 6A and 6B: T1 correspond to a plurality of black frames during which a plurality of black frame lines as successively displayed) on a corresponding plurality of rows (See FIG. 4: a plurality of rows correspond to SL1 – SLn) of a display device (FIG. 4: 110), in synchronization with a corresponding plurality of clock pulses (S1 – Sn) for the black frame (See FIG. 5: a black frame is displayed on a corresponding plurality of rows, in synchronization with a corresponding plurality of clock pulses S1 – Sn during the scanning period); and
at the clock pulse corresponding to a first selected row of the display device, cause an image-capture device (FIG. 4: 160) positioned behind the display device (See paragraph [0073], lines 1-7) (See also FIGS. 2 and 3B, showing an image-capture device 30 being positioned behind a display device 20) to begin image capture (See paragraph [0086] and FIG. 6: when the current frame is one of the black frames T1, the hardware display controller 140 is to, at the clock pulse (one of S1 – Sn) corresponding to a first selected row of the display, cause the image-capture device to begin the image capture (corresponding to the capture signal being asserted during Ts)).

Regarding Claim 12, Chung teaches:
The method of claim 9, further comprising:
at the clock pulse corresponding to a second selected row of the display device (See FIG. 5: one of the pulses S1 – Sn corresponds to the clock pulse corresponding to a second selected row of the display), cause the image-capture device positioned behind the display device to end the image capture (See FIG. 6: when the current frame is one of the black frames T1, the hardware display controller is causes the image-capture device to stop the image capture, as shown by period Ts ending), wherein the second selected row is between the first selected row and a last row of the display (See FIG. 6: the period Ts during which the image capture is performed begins at a first selected row (at one of the pulses S1 – Sn) and ends at a second selected row (at another of the pulses S1 – Sn) that is between the first selected row and a last row of the display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Chung et al. (US 20170070679 A1), hereinafter Chung-2.

Regarding Claim 4, Chung does not explicitly teach:
The display system of claim 3, wherein the first selected row is the row of the display device immediately following a last row of the sub-plurality of rows behind which the image-capture device is positioned.
However, in the same field of endeavor, display devices (Abstract, Chung-2), Chung-2 teaches:
A first selected row at which an image-capture device (CM) begins image capture is a row of a display device (FIG. 1: 100) (See paragraph [0186] and FIG. 23: image capture begins at a first selected row, during which the camera-on state C_ON is active) immediately following a last row of a sub-plurality of rows behind which the image-capture device is positioned (See FIG. 1, showing the image-capture device CM positioned behind a sub-plurality of rows; See also paragraph [0069], last three lines: the image-capture device CM can be moved. Therefore, depending on the position of the image-capture device CM and the length of the offset period OS in FIG. 23, the first selected row is a row immediately following a last row of a sub-plurality of rows behind which the image-capture device CM is positioned).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display system (as taught by Chung) so the first selected row is the row of the display device immediately following a last row of the sub-plurality of rows behind which the image-capture device is positioned (as taught by Chung-2). This would be achieved by adopting the movable position of the image-capture device, as well as the offset period OS in FIG. 23 of Chung-2 to determine the claimed first selected row.  Doing so would prevent the previous image displayed on the device from being captured (See Chung-2, paragraph [0186]).

Regarding Claim 5, Chung does not explicitly teach:
The display system of claim 3, wherein the first selected row is a specified number of rows after a last row of the sub-plurality of rows behind which the image-capture device is positioned to compensate for image retention by the display device.
However, in the same field of endeavor, display devices (Abstract, Chung-2), Chung-2 teaches:
A first selected row at which an image-capture device (CM) begins image capture (See paragraph [0186] and FIG. 23: image capture begins at a first selected row, during which the camera-on state C_ON is active) is a specified number of rows after a last row of a sub-plurality of rows behind which the image-capture device is positioned (See FIG. 1, showing the image-capture device CM positioned behind a sub-plurality of rows; See also paragraph [0069], last three lines: the image-capture device CM can be moved. Therefore, depending on the position of the image-capture device CM and the length of the offset period OS in FIG. 23, the first selected row is a specified number of rows after a last row of a sub-plurality of rows behind which the image-capture device CM is positioned).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display system (as taught by Chung) so the first selected row is a specified number of rows after a last row of the sub-plurality of rows behind which the image-capture device is positioned to compensate for image retention by the display device (as taught by Chung-2). This would be achieved by adopting the movable position of the image-capture device, as well as the offset period OS in FIG. 23 of Chung-2 to determine the claimed first selected row.  Doing so would prevent the previous image displayed on the device from being captured (See Chung-2, paragraph [0186]).

Regarding Claim 10, Chung teaches:
The method of claim 9, wherein the image-capture device is positioned behind a sub-plurality of rows of the plurality of rows of the display (See paragraph [0073], lines 1-7) (See also FIGS. 2 and 3B, showing the image-capture device 30 being positioned behind a sub-plurality of rows of the plurality of rows of the display).
Chung does not explicitly teach:
wherein the first selected row is the row of the display device immediately following a last row of the sub-plurality of rows behind which the image-capture device is positioned.
However, in the same field of endeavor, display devices (Abstract, Chung-2), Chung-2 teaches:
A first selected row at which an image-capture device (CM) begins image capture is a row of a display device (FIG. 1: 100) (See paragraph [0186] and FIG. 23: image capture begins at a first selected row, during which the camera-on state C_ON is active) immediately following a last row of a sub-plurality of rows behind which the image-capture device is positioned (See FIG. 1, showing the image-capture device CM positioned behind a sub-plurality of rows; See also paragraph [0069], last three lines: the image-capture device CM can be moved. Therefore, depending on the position of the image-capture device CM and the length of the offset period OS in FIG. 23, the first selected row is a row immediately following a last row of a sub-plurality of rows behind which the image-capture device CM is positioned).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Chung) so the first selected row is the row of the display device immediately following a last row of the sub-plurality of rows behind which the image-capture device is positioned (as taught by Chung-2). This would be achieved by adopting the movable position of the image-capture device, as well as the offset period OS in FIG. 23 of Chung-2 to determine the claimed first selected row.  Doing so would prevent the previous image displayed on the device from being captured (See Chung-2, paragraph [0186]).

Regarding Claim 11, Chung teaches:
The method of claim 9, wherein the image-capture device is positioned behind a sub-plurality of rows of the plurality of rows of the display (See paragraph [0073], lines 1-7) (See also FIGS. 2 and 3B, showing the image-capture device 30 being positioned behind a sub-plurality of rows of the plurality of rows of the display).
Chung does not explicitly teach:
wherein the first selected row is a specified number of rows after a last row of the sub-plurality of rows behind which the image-capture device is positioned to compensate for image retention by the display device.
However, in the same field of endeavor, display devices (Abstract, Chung-2), Chung-2 teaches:
A first selected row at which an image-capture device (CM) begins image capture (See paragraph [0186] and FIG. 23: image capture begins at a first selected row, during which the camera-on state C_ON is active) is a specified number of rows after a last row of a sub-plurality of rows behind which the image-capture device is positioned (See FIG. 1, showing the image-capture device CM positioned behind a sub-plurality of rows; See also paragraph [0069], last three lines: the image-capture device CM can be moved. Therefore, depending on the position of the image-capture device CM and the length of the offset period OS in FIG. 23, the first selected row is a specified number of rows after a last row of a sub-plurality of rows behind which the image-capture device CM is positioned).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Chung) so the first selected row is a specified number of rows after a last row of the sub-plurality of rows behind which the image-capture device is positioned to compensate for image retention by the display device (as taught by Chung-2). This would be achieved by adopting the movable position of the image-capture device, as well as the offset period OS in FIG. 23 of Chung-2 to determine the claimed first selected row.  Doing so would prevent the previous image displayed on the device from being captured (See Chung-2, paragraph [0186]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Xu et al. (US 20200195764 A1), hereinafter Xu.

Regarding Claim 13, Chung teaches:
A method (See the method depicted in FIGS. 5 and 6) executable by a hardware display controller (FIG. 4: 140) to:
interleave a plurality of image frames (See paragraph [0078] and FIG. 5: a plurality of image frames correspond to each emission period; See also FIGS. 6A and 6B: T2 correspond to a plurality of image frames) and a plurality of black frames (See paragraph [0076] and FIG. 5: a plurality of black frames correspond to each scanning period; See also FIGS. 6A and 6B: T1 correspond to a plurality of black frames) for display on a display device (FIG. 4: 110);
for a current frame, successively display a plurality of frame lines of the current frame on a corresponding plurality of rows (See FIG. 4: a plurality of rows correspond to SL1 – SLn) of a display device, in synchronization with a corresponding plurality of clock pulses (S1 – Sn) for the current frame (See paragraph [0076]); and
when the current frame is one of the black frames, cause an image-capture device (FIG. 4: 160) positioned behind the display device (See paragraph [0073], lines 1-7) (See also FIGS. 2 and 3B, showing an image-capture device 30 being positioned behind a display device 20) to begin image capture at the clock pulse corresponding to a first selected row of the display device (See paragraph [0086] and FIG. 6: when the current frame is one of the black frames T1, at the clock pulse (one of S1 – Sn) corresponding to a first selected row of the display, the image-capture device begins image capture (corresponding to the capture signal being asserted during Ts)).
Chung does not explicitly teach (see elements emphasized in italics):
A non-transitory computer-readable data storage medium storing program code executable by the hardware display controller to perform the claimed functions.
However, in the same field of endeavor, display devices (Xu, Abstract), Xu teaches:
	A non-transitory computer-readable data storage medium (FIG. 1: 120) storing program code executable by a hardware display controller (FIG. 1: 180) (See paragraph [0055]) to perform image capture (See FIG. 14) an image-capture device (FIG. 2: 102) positioned behind a display device (FIG. 2 and paragraph [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hardware display controller (as taught by Chung) by including a non-transitory computer-readable data storage medium storing program code executable by the hardware display controller to perform the claimed functions (as taught by Xu). Doing so would allow the non-transitory computer-readable data storage medium to include programs for executing functional applications and data processing on the terminal in addition to controlling the hardware display controller to perform the claimed functions (See Xu, paragraph [0055]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Xu as applied to claim 13 above, and further in view of Chung-2.

Regarding Claim 14, Chung in view of Xu teaches all of the elements of the claimed invention, as stated above. Furthermore, Chung teaches:
The non-transitory computer-readable data storage medium of claim 13, wherein the image-capture device is positioned behind a sub-plurality of rows of the plurality of rows of the display (See paragraph [0073], lines 1-7) (See also FIGS. 2 and 3B, showing the image-capture device 30 being positioned behind a sub-plurality of rows of the plurality of rows of the display).
Chung in view of Xu does not explicitly teach:
wherein the first selected row is the row of the display device immediately following a last row of the sub-plurality of rows behind which the image-capture device is positioned.
However, in the same field of endeavor, display devices (Abstract, Chung-2), Chung-2 teaches:
A first selected row at which an image-capture device (CM) begins image capture is a row of a display device (FIG. 1: 100) (See paragraph [0186] and FIG. 23: image capture begins at a first selected row, during which the camera-on state C_ON is active) immediately following a last row of a sub-plurality of rows behind which the image-capture device is positioned (See FIG. 1, showing the image-capture device CM positioned behind a sub-plurality of rows; See also paragraph [0069], last three lines: the image-capture device CM can be moved. Therefore, depending on the position of the image-capture device CM and the length of the offset period OS in FIG. 23, the first selected row is a row immediately following a last row of a sub-plurality of rows behind which the image-capture device CM is positioned).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-transitory computer-readable data storage medium (as taught by Chung in view of Xu) so the first selected row is the row of the display device immediately following a last row of the sub-plurality of rows behind which the image-capture device is positioned (as taught by Chung-2). This would be achieved by adopting the movable position of the image-capture device, as well as the offset period OS in FIG. 23 of Chung-2 to determine the claimed first selected row.  Doing so would prevent the previous image displayed on the device from being captured (See Chung-2, paragraph [0186]).

Regarding Claim 15, Chung in view of Xu teaches all of the elements of the claimed invention, as stated above. Furthermore, Chung teaches:
The non-transitory computer-readable data storage medium of claim 13, wherein the image-capture device is positioned behind a sub-plurality of rows of the plurality of rows of the display (See paragraph [0073], lines 1-7) (See also FIGS. 2 and 3B, showing the image-capture device 30 being positioned behind a sub-plurality of rows of the plurality of rows of the display).
Chung in view of Xu does not explicitly teach:
wherein the first selected row is a specified number of rows after a last row of the sub-plurality of rows behind which the image-capture device is positioned to compensate for image retention by the display device.
However, in the same field of endeavor, display devices (Abstract, Chung-2), Chung-2 teaches:
A first selected row at which an image-capture device (CM) begins image capture (See paragraph [0186] and FIG. 23: image capture begins at a first selected row, during which the camera-on state C_ON is active) is a specified number of rows after a last row of a sub-plurality of rows behind which the image-capture device is positioned (See FIG. 1, showing the image-capture device CM positioned behind a sub-plurality of rows; See also paragraph [0069], last three lines: the image-capture device CM can be moved. Therefore, depending on the position of the image-capture device CM and the length of the offset period OS in FIG. 23, the first selected row is a specified number of rows after a last row of a sub-plurality of rows behind which the image-capture device CM is positioned).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-transitory computer-readable data storage medium (as taught by Chung in view of Xu) so the first selected row is a specified number of rows after a last row of the sub-plurality of rows behind which the image-capture device is positioned to compensate for image retention by the display device (as taught by Chung-2). This would be achieved by adopting the movable position of the image-capture device, as well as the offset period OS in FIG. 23 of Chung-2 to determine the claimed first selected row.  Doing so would prevent the previous image displayed on the device from being captured (See Chung-2, paragraph [0186]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Bikumala; Sathish Kumar (US-10838468-B2): pertinent for its disclosure of capturing images while displaying black images (See column 4, line 55 – column 5, line 4).
	Yu; Zhou (US-20130207952-A1): pertinent for its disclosure of capturing images while displaying black images (See paragraph [0087]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692